Citation Nr: 1814106	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  12-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Katheryn A. Bilodeau, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012 and December 2015, the Veteran testified at video conference hearings before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.  

In a February 2016 decision, the Board denied the Veteran's claim. The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In June 2017, the Court issued a memorandum decision that set   aside the Board's decision and remanded this matter for additional development.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA   will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for lung cancer.  He attributes this condition to his having allegedly been exposed to ionizing radiation while serving as an Air Policeman guarding nuclear weapons at Mountain Home Air Force Base.  He claims that on one occasion, in either March or April 1961, there was an incident in which he was exposed to even more radiation when one    of the nuclear weapons leaked.  He testified that he was involved in the cleanup     of the contaminated area, and that notice of this incident was reported by him to    the Strategic Air Command.  

Pursuant to the Court's detailed June 2017 memorandum decision, additional development must be completed herein.  In this regard, the AOJ must request      that the Veteran identify or submit additional evidence concerning multiple items referenced by him at his Board hearings.  The AOJ must also obtain a radiation dose assessment and complete any other development necessary in accordance with 38 C.F.R. § 3.311.  

In addition, the Court noted that although the Board ordered the AOJ to search     for log books and related records in a previous remand, the record only reflects       a report from the Air Force Historical Research Agency, that "[a]ccording to the official unit histories of the 9th Strategic Aerospace Wing, the host unit at Mountain Home AFB in 1961, there were no radiation leaks or accidents reported." The Court noted that the search for the Strategic Air Command log books should encompass the Veteran's entire term of service.  The Court further noted that it was unclear whether unit histories would provide relevant information of radiation leaks and that no finding has been made regarding the futility of further search efforts with respect to the log books.  38 C.F.R. § 3.159(c)(2) (2017).  

Finally, it appears the Court wants a medical opinion obtained on whether the Veteran's claimed tooth loss following service, and multiple cysts and growths noted in the medical evidence in the 1980s, are consistent with the claimed radiation exposure during service.  The Board notes the Veteran's contentions of having cancer of the knee, salivary gland and kidney in the 1960s and 1970s is not reliable, and that treatment records reflect treatment for cysts and polyps of multiple areas (including but not limited to the kidney, right submandibular area, knee, left thigh, right scapula, eyelid, and posterior neck) beginning in the early 1980s.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses    of all medical care providers who provided him treatment in the 1960s and 1970s for his claimed tooth loss.  After securing any necessary releases, the AOJ must request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Request that the Veteran submit any information        he may have tending to show that he was exposed to ionizing radiation during his military service, including the following items referenced at his Board hearings:    (a) information on the occurrence, extent, or severity of any 7 High incidents in which he was involved; (b) any medical articles relating to tooth loss due to exposure to ionizing radiation; and (c) any information concerning lawsuits that were filed by property owners nearby Mountain Home Air Force Base.

3.  Contact the Strategic Air Command, Air Force Historical Research Agency, and/or Air Force Safety Center (or other appropriate repository) and ask them       to search for log books or other evidence of a radiation leak due from nuclear weapons at Mount Home Air   Force Base during the Veteran's entire period of service (November 1956 to June 1961). Additionally, ask the Air Force Historical Research Agency whether the official unit histories of the 9th Strategic Aerospace Wing would ordinarily be expected to note radiation leaks or accidents.  

If the records/information cannot be obtained, a formal finding of unavailability should be prepared. The Veteran should be notified if the records/information cannot be obtained.

4.  Request a dose estimate from the Under Secretary    for Health in accordance with 38 C.F.R. § 3.311(a)(2)(iii) per the Court's memorandum decision.  Thereafter, determine whether any additional development of the ionizing radiation claim or other action is required under 38 C.F.R. § 3.311(b) and (c) and if so, complete such.  

5.  Send the claims file to a VA physician to obtain an opinion as to whether the Veteran's alleged tooth loss following service and the extended pattern of growths noted in the 1980's (including but not limited to the kidney, right submandibular area, salivary gland, knee, left thigh, right scapula, nose, eyelid, and posterior neck, as well as vocal cord and colon polyps) are evidence suggesting the Veteran was exposed to radiation in service.  The examiner should explain why or why    not. If the examiner cannot provide the opinion without resort to speculation the examiner must explain why an opinion cannot be provided. 

6. After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought     on appeal remains denied, the appellant should be furnished a supplemental statement of the case and       be given an appropriate period to respond thereto     before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




